—In a hybrid proceeding pursuant to CPLR article 78, inter alia, to annul certain amendments to the Emergency Tenant Protection Regulations, and an action for a judgment declaring the amendments null and void, the petitioners appeal, as limited by their brief, from stated portions of an order and judgment (one paper) of the Supreme Court, Westchester County (Nicolai, J.), entered April 19, 2002, which declared that the amendments were enacted in compliance with the State Administrative Procedure Act, and dismissed the petition.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The appellants argue that the promulgation by the New York State Division of Housing and Community Renewal (hereinafter the DHCR) of certain amendments to the Emergency Tenant Protection Regulations was in violation of several provisions of the State Administrative Procedure Act, including section 202 (1) (f) (v). However, as the Supreme Court correctly found, the DHCR “substantially complied” with State Administrative Procedure Act § 202 (1) (f) (v) (see Matter of Industrial Liaison Comm. of Niagara Falls Area Chamber of Commerce v *281Williams, 72 NY2d 137, 144 [1988]). The DHCR’s summary of the description of the “subject, purpose and substance” of the amendments was reasonably precise (Matter of Hospital Assn. of N.Y. State v Axelrod, 164 AD2d 518, 525 [1990]).
The appellants’ remaining contentions are without merit. Altman, J.P., Florio, Adams and Rivera, JJ., concur.